Eberhardt, Judge.
H. A. Noell was arrested about 9:05 p.m. January 24, 1968, while sitting behind the steering wheel of an automobile with the lights and ignition on and in the act of attempting to start the engine. Trooper Duckworth testified that when he came up to the car the engine “was turning over and smoke was coming from the exhaust.” It was snowing heavily and the trooper observed that the tracks on the public highway leading from the vehicle some distance back were fresh — not filled with the snow — and that they indicated that the car had been weaving “more or less like a snake would crawl.” An empty pint whiskey bottle and a half-pint bottle of whiskey, half empty, were found in the car, and Noell was in an intoxicated condition.
Defendant made an unsworn statement asserting that he had pulled off the road because the car was giving out of gas, that he had not drunk any liquor until after the car was stopped, but did drink some as he sat there, then was attempting to start the engine when the trooper came up. Held:
This circumstantial evidence was amply sufficient to authorize the conviction for the offense of operating a vehicle on the public highway while under the influence of intoxicating liquors. Flournoy v. State, 106 Ga. App. 756 (128 SE2d 528); Williams v. State, 111 Ga. App. 588 (142 SE2d 409). Denial of a motion for new trial on the general grounds was proper.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.